EXHIBIT 10.44
*** CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have
been omitted pursuant to a request for confidential treatment and, where
applicable, have been marked with an asterisk (“[****]”) to denote where
omissions have been made. The confidential material has been filed separately
with the Securities and Exchange Commission.***
FIRST AMENDMENT TO SUPPLYAGREEMENT
THIS FIRST AMENDMENT TO SUPPLY AGREEMENT (this “First Amendment’’) is made and
entered into as of Jan 1,2010 by and between OCI Company Ltd. (f/k/a DC Chemical
Co., Ltd.), a corporation duly organized and existing under the laws of the
Republic of Korea, with its principal place of business at OCI Building, 50,
Sogong-dong Jung-gu, Seoul, 100-718, Republic of Korea (‘OCI”) and Evergreen
Solar Inc., a company organized under the laws of Delaware, having its principal
place of business at 138 Bartlett street, Marlboro, Massachusetts 01752, U.S.A.
(“Buyer’’), for the purpose of amending and supplementing the Supply Agreement
dated April, 17, 2007 that was previously entered into by the Parties for the
period of the year 2008 through 2014 (the “Original Agreement”).
WHEREAS, the Parties entered into the Amendment to Supply Agreement dared Jan
1,2010, under which both Parties orderly agree to change the quantity, price and
advance payment credit respectively;
WHEREAS, the Parties have agreed to make certain changes to the terms and
conditions of the Original Agreement; and
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties agree as follows:
1. The table of quantities and prices contained in Section 1.1 (entitled
Quantity and Price of Product) of the Original Agreement shall be revised and
amended as follows:

                  Calendar Year Price   Annual Quantity   Price
2009
  [****]kgs   US$[****]/kg
2010
  [****]kgs   US$[****]/kg
2011
  [****]kgs   US$[****]/kg
2012
  [****]kgs   US$[****]/kg
2013
  [****]kgs   US$[****]/kg
2014
  [****]kgs   US$[****]/kg
2015
  [****]kgs   US$[****]/kg          
Total
  [****]kgs   US$[****]/kg          

2. To the extent there are any inconsistencies or ambiguities between this First
Amendment

1



--------------------------------------------------------------------------------



 



and the Original Agreement, the terms of this First Amendment shall supercede
those of the Original Agreement.
4. Except as expressly agreed and amended herein, all of the terms and
conditions of the
Original Agreement shall continue in full force and effect.
5. This First Amendment shall be governed by and construed and enforced in
accordance with the laws of the Republic of Korea, without giving effect to the
rules respecting its conflicts of laws principles.
6. This First Amendment may be executed in one or more counterparts, each of
which shall be deemed as an original, but all of which together shall constitute
one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
First Amendment as of the day and year first above written.

           
OCI Company Ltd.
  Evergreen Solar Inc.  
 
         
By:  
/s/ MinKyu Lim   By:   /s/ Richard G. Chleboski    
Name: MinKyu Lim
    Name: Richard G. Chleboski    
Title: Executive Vice President
    Title: Vice President  

2